Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149798                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149798
                                                                    COA: 310177
                                                                    Wayne CC: 10-013476-FC
  TIMOTHY WARD JACKSON, a/k/a TIMOTHY
  WARD-JACKSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 10, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the challenged testimony of Jacklyn Price regarding the
  defendant’s prior sexual relationships was admissible res gestae evidence; (2) if so,
  whether the prosecutor was required to provide notice pursuant to MRE 404(b)(2); and
  (3) whether, if notice was required, any failure in this regard was prejudicial error
  warranting reversal. The parties should not submit mere restatements of their application
  papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2014
           s1222
                                                                               Clerk